1

2
                               UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4
                                                  ***
5

6     BENJAMIN W. ESPINOSA,                             Case No. 3:18-cv-00298-MMD-CLB

7                                          Plaintiff                   ORDER
             v.
8
      FILSON, et al.,
9
                                     Defendants.
10

11

12          Plaintiff Benjamin W. Espinosa brings this civil rights case pursuant to 42 U.S.C. §

13   1983. Before the Court is the Report and Recommendation (“R&R”) of Magistrate Judge

14   Carla L. Baldwin, recommending that the Court grant Plaintiff’s motion to voluntarily

15   dismiss his claims against Defendants Michelle Clay and Associate Warden T. Sandoval

16   (“Motion”) (ECF No. 95). (ECF No. 98.) No objection has been filed. The Court will accept

17   the R&R.

18          This Court “may accept, reject, or modify, in whole or in part, the findings or

19   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

20   fails to object to a magistrate’s recommendation, the Court is not required to conduct “any

21   review at all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474

22   U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir.

23   2003) (“De novo review of the magistrate judges’ findings and recommendations is

24   required if, but only if, one or both parties file objections to the findings and

25   recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory Committee Notes

26   (1983) (providing that the court “need only satisfy itself that there is no clear error on the

27   face of the record in order to accept the recommendation”).

28          Judge Baldwin recommended granting the Motion because Defendants filed no
     opposition to the Motion and Plaintiff’s ground for the Motion is that he has found no
1    evidence to support his claims against Clay and Sandoval. (ECF No. 98 at 1.) The Court

2    agrees with the recommendation and thereby adopts the R&R in full.

3           It is therefore ordered, adjudged and decreed that the Report and

4    Recommendation of Magistrate Judge Carla L. Baldwin (ECF No. 98) is accepted and

5    adopted in full.

6           It is further ordered that Plaintiff Benjamin W. Espinosa’s motion for voluntary

7    dismissal (ECF No. 95) is granted. The claims against Defendants Michelle Clay and

8    Associate Warden T. Sandoval are dismissed.

9           DATED THIS 31st day of January 2020.

10

11
                                             MIRANDA M. DU
12                                           CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                2
